Citation Nr: 1523261	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a RO hearing before the a Decision Review Officer (DRO) in July 2009; a copy of the hearing transcript is of record.

In September 2012, the Board remanded the claim for further development.  The AOJ continued the previous denial in a April 2013 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he incurred a lumbar spine disability in service.  Specifically, he contends that he injured his back after moving television equipment in 1984 and was treated for chronic low back pain for nearly 30 days in Wiesbaden, Germany.  The Veteran has a current lumbar spine disability, diagnosed as degenerative disc disease at L5-S1, with focal anterior wedge deformity of T12 and L1.  See November 2012 VA examination report.

Pursuant to the Board's September 2012 Remand instructions, the RO obtained additional clinical records pertaining to the Veteran's treatment in Wiesbaden.  

A July 10, 1984 x-ray of the lumbosacral spine shows anterior wedging at the level of T12 with anterior lipping and spurring.  The RO also afforded the Veteran a VA examination, requesting the examiner to opine as to whether "the Veteran's current low back disability is a progression of lumbosacral strain in service or the development of a new and separate condition."

On November 2012 VA examination, the examiner rendered a negative opinion on the basis that lumbosacral strain and degenerative disc disease do not have a relationship.  However, the examiner did not note consideration of the recently obtained x-ray report from Wiesbaden indicating arthritis.  Accordingly, an addendum opinion is necessary to clarify whether any thoracolumbar spine disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this Remand, to the November 2012 VA examiner (or another suitably qualified examiner, if unavailable) for an addendum opinion.

The examiner must note review of the claims file, specifically the July 10, 1984 x-rays showing anterior wedging at the level of T12 with anterior lipping and spurring.  Thereafter, the examiner should opine as to whether it is at least as likely as not (50% probability or greater) that the Veteran's current lumbar spine disability, to include degenerative disc disease and arthritis, is etiologically related to service.

2.  Then, the case should again be reviewed.  If the claim remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




